17-3502-cv
GEOMC Co., Ltd. v. Calmare Therapeutics Inc.

                                                               
                                               UNITED STATES COURT OF APPEALS 
                                                               
                                                   FOR THE SECOND CIRCUIT 
        
                                                    August Term 2018 
                                                                   
         Argued:  September 11, 2018                                        Decided: March 12, 2019 
                                                                   
                                                 Docket No. 17‐3502‐cv 
                                                                   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
GEOMC CO., LTD., 
 
                   Plaintiff‐Counter‐Defendant‐Appellee, 
                    
                            v. 
 
CALMARE THERAPEUTICS INCORPORATED, 
 
                   Defendant‐Counter‐Claimant‐Appellant.1 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ 
 
Before:  NEWMAN, JACOBS, and POOLER, Circuit Judges. 
          
         Appeal  from  the  Sept.  29,  2017,  judgment  of  the  District  Court  for  the 

District  of  Connecticut  (Victor  A.  Bolden,  District  Judge),  requiring  Calmare 

Therapeutics,  Inc.  (“Calmare”)  to  pay  $10,352,170.41  to  GEOMC  Co.,  Ltd. 


                                                                   
       1    The Clerk is directed to amend the official caption  as above. 
                                                                      1 
        
(“GEOMC”) after a bench trial of a contract dispute concerning sales of medical 

devices for managing pain. Most of the claims on appeal have been adjudicated in 

a summary order filed this day, which vacates the judgment and remands. This 

opinion affirms the District Court’s ruling striking two affirmative defenses and 

five counterclaims.   

        
                                   William  Feldman,  Haynes  and  Boone,  LLP,  New 
                                         York, NY for Defendant‐Counter‐Claimant‐
                                         Appellant Calmare Therapeutics, Inc. 
                                    
                                   Kristen  B.  Weil,  (Richard  M.  Zuckerman,  on  the 
                                         brief), Dentons US LLP, New York, NY for 
                                         Plaintiff‐Counter‐Defendant‐Appellee 
                                         GEOMC Co., Ltd. 

                           
JON O. NEWMAN, Circuit Judge: 

       This appeal in complicated litigation concerning a contract dispute merits 

an opinion to clarify the standards for pleading affirmative defenses and granting 

a motion to strike them, see Fed. R. Civ. P. 12(f), and for presenting and challenging 

new counterclaims filed, or sought to be filed, in a responsive pleading to a second 

amended complaint, see Fed. R. Civ. P. 15(a). Other matters raised by the appeal 

have been adjudicated in a summary order filed this day. 

       Defendant‐Appellant Calmare Therapeutics, Inc. (“Calmare”), a Delaware 

corporation, appeals from the Sept. 29, 2017, judgment of the District Court for the 

District  of  Connecticut  (Victor  A.  Bolden,  District  Judge)  in  favor  of  Plaintiff‐


                                                2 
        
Appellee  GEOMC  Co.,  Ltd.  (“GEOMC”),  a  South  Korean  corporation,  entered 

after a bench trial. The litigation concerns a dispute arising from sales of medical 

devices for managing pain. 

                                         Background 

      Consideration  of  the  District  Court’s  ruling  striking  two  of  Calmare’s 

affirmative  defenses  and  five  of  its  counterclaims  requires  explication  of  the 

procedural context of the ruling. GEOMC filed an amended complaint in October 

2014, asserting five causes of action. Calmare filed an answer in December 2014, 

asserting  nine  affirmative  defenses,  but  no  counterclaims.  In  September  2015, 

almost  a  year  later,  Calmare  sought  leave  to  amend  its  answer  to  the  amended 

complaint  to  add  several  additional  affirmative  defenses  and  several 

counterclaims. GEOMC opposed Calmare’s request and at the same time sought 

leave to amend its amended complaint by adding a sixth cause of action.  

      Confronting  an  unusual  situation,  Judge  Bolden  fashioned  an  unusual 

response.  On  June  13,  2016,  he  denied  Calmare’s  motion  for  leave  to  amend  its 

answer to GEOMC’s amended complaint, granted GEOMC’s motion for leave to 

file  a  second  amended  complaint,  and  permitted  Calmare  to  file  an  amended 

answer to the second amended complaint “subject to [GEOMC’s] ability to move, 

under Rule 12(f), to strike material in [Calmare’s] answer that [GEOMC] believes 

exceeds the scope of permissible amendment.” Dist. Ct. Dkt. ECF Nos. 135, 136. In 

effect, he authorized the Plaintiff to use a motion to strike under Rule 12(f) of the 




                                                3 
       
Federal Rules of Civil Procedure to raise whatever issues it would have raised in 

opposition to the Defendant’s motion to amend its answer under Rule 15(a)(2).2  

      On June 15, 2016, GEOMC filed a second amended complaint, adding, as a 

sixth cause of action, a claim for breach of contract. On June 30, 2016, Calmare filed 

an answer to the second amended complaint, adding six affirmative defenses and 

six counterclaims. On July 25, 2016, GEOMC moved to strike all of Calmare’s six 

new affirmative defenses and five of its six new counterclaims. On Oct. 19, 2016, 

the District Court granted in part and denied in part GEOMC’s motion to strike. 

The  Court  denied  the  motion  with  respect  to  four  affirmative  defenses,  and, 

pertinent to the pending appeal, struck Calmare’s sixth and seventh affirmative 

defenses and five counterclaims. See GEOMC Co. v. Calmare Therapeutics, Inc., No. 

3:14‐CV‐01222 (VAB), 2016 WL 6122930, at *5‐6 (D. Conn. Oct. 19, 2016). Calmare 

seeks review of that ruling. 

                                                                     Discussion 

I. Striking Calmare’s Affirmative Defenses 

      The standards for determining the proper pleading of an affirmative defense 

and  for  granting  a  motion  to  strike  an  affirmative  defense  have  had  a  curious 




                                                                  
      2 The Court also ruled that if Calmare wished to seek leave to file a third‐party 
complaint, it “must submit a proposed third‐party complaint that does not contain any 
counterclaims  against  [GEOMC]”  plus  a  supporting  memorandum.  Dist.  Ct.  Dkt.  ECF 
No. 136. 
        

                                                                         4 
       
evolution in this Circuit.3 Uncertainty has sometimes resulted from the fact that 

district courts, which have made most of the rulings on sufficiency of affirmative 

defenses  and  motions  to  strike  them,  have  not  always  distinguished  between 

affirmative defenses in a timely filed answer and those later filed, either with or 

without court permission to amend an answer, especially those filed in late stages 

of litigation. Rule 12(a)(1)(A)(i) requires an answer to be filed within 21 days after 

service  of  a  summons  and  complaint.  Rule  15(a)(1)(A)  provides  that  a  party  is 

entitled  to  amend  its  answer  21  days  after  serving  it,  Rule  15(a)(2)  permits  an 

amended answer thereafter with the opposing party’s consent or leave of court, 

which should be “freely give[n] . . . when justice so requires,” and Rule 15(a)(3) 

provides:  “Unless  the  court  orders  otherwise,  any  required  response  to  an 

amended  pleading  must  be  made  within  the  time  remaining  to  respond  to  the 

original  pleading  or  within  14  days  after  service  of  the  amended  pleading, 

whichever is later.” 




                                                                   
       3 The standards appear never to have been considered by the Supreme Court. In 
two original jurisdiction cases, the Court struck an affirmative defense, see Washington v. 
Oregon, 52 S. Ct. 456 (1932), and Missouri v. Chicago, Burlington, & Quincy R.R. Co., 241 
U.S.  533  (1916),  but  did  not  discuss  the  standard  for  granting  a  motion  to  strike  an 
affirmative defense.  
                                                                      5 
        
       The starting point for analysis is Rule 12(f), which provides that a court may 

strike “from a pleading” any “insufficient defense or any redundant, immaterial, 

impertinent,  or  scandalous  matter.”4  After  the  adoption  of  the  Federal  Rules  of 

Civil Procedure in 1938, the first time we considered the propriety of striking an 

affirmative defense appears to be United States v. Oswego Falls Corp., 113 F.2d 322 

(2d Cir. 1940). We there ruled that a defense, apparently timely filed, was properly 

stricken  because  no  facts  were  pleaded  to  support  the  defense.  See  id.  at  325. 

Shortly  thereafter,  we  ruled,  apparently  for  the  first  time,  that  an  affirmative 

defense was properly stricken because it was legally insufficient. See De Pasquale 

v. Williams‐Bauer Corp., 151 F.2d 578, 580 (2d Cir. 1945); see also Schram v. Schwartz, 

68 F.2d 699, 702 (2d Cir. 1934) (same; pre‐Rules decision). 

       Not until many years later did we endeavor to expand, even briefly, on the 

pleading  standard  necessary  for  an  affirmative  defense  to  survive  a  motion  to 

strike. In William Z. Salcer, Panfeld, Edelman v. Envicon Equities Corp., 744 F.2d 935 

(2d Cir. 1984) (“Salcer”), vacated on other grounds, 478 U.S. 1015 (1986), we stated 

that a motion to strike an affirmative defense, apparently timely filed, will not be 



                                                                   
       4 Rule 12(f) authorizes a court to act “on its own” or “on motion made by a party 
either before responding to the pleading or, if a response is not allowed, within 21 days 
after being served with the pleading.” Fed. R. Civ. P. 12(f)(1), (2).  
                                                                      6 
        
granted unless “it appears to a certainty that plaintiffs would succeed despite any 

state  of  the  facts  which  could  be  proved  in  support  of  the  defense.”  Id.  at  939 

(internal  quotation  marks  omitted).  This  formulation  expansively  phrased  the 

pleading standard with the wording then used by the Supreme Court in Conley v. 

Gibson, 355 U.S. 41 (1957), for testing the sufficiency of a complaint: “[A] complaint 

should not be dismissed for failure to state a claim unless it appears beyond doubt 

that  the  plaintiff  can  prove  no  set  of  facts  in  support  of  his  claim  which  would 

entitle him to relief.” Id. at 45‐46. That wording, the Court ruled in Bell Atlantic 

Corp.  v.  Twombly,  550  U.S.  544  (2007),  “is  best  forgotten,”  id.  at  563,  and  was 

replaced with a “plausibility standard,” id. at 560; see Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009) (same).  

       Fifteen years after Salcer, a District Court in this Circuit purported to extract 

from that opinion a three‐part test for striking a timely filed affirmative defense: 

             “In  order  to  prevail  on  a  motion  to  strike  [an  affirmative 
       defense],  a  plaintiff  must  show  that:  (1)  there  is  no  question  of  fact 
       which might allow the defense to succeed; (2) there is no question of 
       law which might allow the defense to succeed; and (3) the plaintiff 
       would be prejudiced by inclusion of the defense.” 
              




                                                   7 
        
S.E.C.  v.  McCaskey,  56  F.  Supp.  2d  323,  326  (S.D.N.Y.  1999).  This  formulation 

divided Salcer’s reference to facts into two factors, one concerned with facts,5 and 

the other concerned with law. The McCaskey formulation also added a third factor, 

prejudice to the plaintiff, a factor not mentioned in Salcer. 

       After McCaskey, district courts in this Circuit repeated the three McCaskey 

factors,  initially  in  identical  wording  and  later  with  only  slight  variations,  in  a 

series of decisions, set out in the margin,6 culminating in Coach, Inc. v. Kmart Corps., 

756 F. Supp. 2d 421, 425‐26 (S.D.N.Y. 2010).  




                                                                   
       5  The McCaskey formulation converted the Salcer wording of no “state of the facts 
which  could  be  proved”  to  support  the  defense  into  “no  question  of  fact”  for  such 
purpose.  The  McCaskey  formulation  suggests  a  disputed  fact,  but  perhaps  a  legally 
sufficient fact (or set of facts) was meant. 
        6 The three factors listed in McCaskey were repeated in identical words in S.E.C. v. 

KPMG  LLP,  No.  03  Civ.  671  (DLC),  2003  WL  21976733,  at  *2  (S.D.N.Y.  Aug.  20,  2003), 
citing  McCaskey.  The  three  factors  listed  in  KPMG  were  repeated,  in  almost  the  exact 
words, in De Beers LV Trademark Ltd. v. DeBeers Diamond Syndicate. Inc., No. 04 Civ. 4099 
(DLC), 2005 WL 1164073, at *3 (S.D.N.Y. May 18, 2005), citing KPMG. De Beers, where the 
affirmative defenses were filed beyond 21 days after the complaint, changed the wording 
of the first two factors from “there is” to “there must be,” inserted “substantial” before 
“question  of  law”  in  the  second  factor,  changed  the  wording  of  the  third  factor  from 
“would  be”  to  “must  be,”  and  inserted  “the”  before  “inclusion.”  With  these  slight 
changes, the three factors were repeated in identical words in Specialty Minerals, Inc. v. 
Pluess‐Staufer  AG,  395  F.  Supp.  2d  109,  111  (S.D.N.Y.  2005),  citing  De  Beers,  and  were 
repeated  in  identical  words  in  Coach,  Inc.  v.  Kmart  Corps.,  756  F.  Supp.  2d  421,  425‐26 
(S.D.N.Y. 2010), quoting from Specialty Minerals. The affirmative defenses in Coach were 
filed more than 21 days after the complaint, but apparently not pursuant to leave to file 
under Rule 15. 
                                                                      8 
        
       In the pending appeal, the District Court cited Coach for the proposition that 

“‘ [i]f a court determines that a defense is legally insufficient, the court must next 

determine whether inclusion of the defense would prejudice the plaintiff.’” Special 

App’x 5 (quoting Coach, 756 F. Supp. 2d at 425‐26). The District Court also stated 

the  three  relevant  factors  in  terms  somewhat  different  from  those  used  in  the 

McCaskey formulation or in Coach. The Court said that the party moving to strike 

a defense 

      “ordinarily  must  show  that  ‘(1)  no  evidence  in  support  of  the 
      allegations would be admissible; (2) the allegations have no bearing 
      on the issues in the case; and (3) permitting the allegations to stand 
      would result in prejudice to the movant.’” 
             
Special App’x 4 (quoting Tucker v. American International Group, Inc., 936 F. Supp. 

2d 1, 16 (D. Conn. 2013)). The three Tucker factors can be traced back through a 

series of decisions, set out in the margin,7 that did not concern a motion to strike 

                                                                   
       7 Tucker quoted its wording of three factors from Impulsive Music v. Pomodoro Grill, 
Inc., No. 08‐CV‐6293, 2008 WL 4998474, at *2 (W.D.N.Y. 2008), which had quoted them 
from Roe v. City of New York, 151 F. Supp. 2d 495, 510 (S.D.N.Y. 2001). Roe quoted them 
from Koch v. Dwyer, No. 98 Civ. 5519(RPP), 2000 WL 1458803, at *1 (S.D.N.Y. Sept. 29, 
2000), adding an “s” to “allegation” in the first factor. Koch, which concerned a motion to 
strike allegations of a complaint, not affirmative defenses, drew the formulation of the 
three  Tucker  factors  from  Wine  Markets  International,  Inc.  v.  Bass,  177  F.R.D.  128,  133 
(E.D.N.Y. 1998), which concerned a motion to strike immaterial and impertinent matter 
from a complaint. Wine Markets drew the Tucker factors from Laverpool v. New York City 
Transit Authority, 760 F. Supp. 1046, 1060‐61 (E.D.N.Y. 1991), which concerned a motion 
to strike immaterial and impertinent matter from a complaint. Laverpool had drawn the 
three factors from three different sources: Lipsky v. Commonwealth United Corp., 551 F.2d 
                                                                      9 
        
affirmative  defenses,  but  concerned  a  motion  to  strike  either  an  allegation  of  a 

complaint or material in a pleading. 

       Before  adjudicating  the  propriety  of  the  District  Court’s  striking  two  of 

Calmare’s affirmative defenses, we take this occasion to clarify the factors relevant 

to  striking  an  affirmative  defense.  To  avoid  having  district  courts  continue  to 

repeat the three‐factor formulation as worded in McCaskey, we consider each of 

those factors in turn. 

       Whether  the  first  of  the  McCaskey  factors  should  be  reworded  in  light  of 

Twombly, i.e., whether Twombly applies to the pleading of affirmative defenses, is 

an issue that has divided the many district courts8 and commentators that have 

considered it. Three comprehensive articles take three different approaches. One 

                                                                   
887, 893 (2d Cir. 1976) (reference to certain evidence in pleading was immaterial because 
that evidence would not be admissible), Fuchs Sugars & Syrups, Inc. v. Amstar Corp., 402 
F. Supp. 636, 637‐38 (S.D.N.Y. 1975) (motion to strike references in amended complaint 
as immaterial denied for lack of prejudice), and 5A Charles A. Wright & Arthur R. Miller, 
Federal Practice and Procedure § 1382, at 683‐85 (2d ed. 1990) (allegations would result 
in prejudice to movant). 
        8  Compare,  e.g.,  Perez  v.  Gordon  &  Wong  Law  Group,  P.C.,  No.  11‐CV‐03323‐LHK, 

2012  WL  1029425,  at  *6‐8  (N.D.  Cal.  Mar.  26,  2012)  (Twombly  applicable  to  affirmative 
defenses),  HCRI  TRS  Acquirer,  LLC  v.  Iwer,  708  F.  Supp.  2d  687,  691  (N.D.  Ohio  2010) 
(same), and Tracy v. NVR, Inc., No. 04‐CV‐6541L, 2009 WL 3153150, at *7 (W.D.N.Y. Sept. 
30, 2009) (same), with e.g., Leviton Manufacturing Co. v. Pass & Seymour, Inc., 264 F. Supp. 
3d  421,  427  (E.D.N.Y. 2017)  (Twombly  not  applicable  to  pleading  affirmative  defenses), 
Hon Hai Precision Industry Co. v. Wi‐LAN, Inc., No. 12 Civ. 7900(SAS), 2013 WL 2322675, 
at *9 (S.D.N.Y. May 28, 2013) (same), and Lane v. Page, 272 F.R.D. 581, 588‐97 (D.N.M. 2011) 
(same).  
                                                                      10 
        
article  favors  applying  Twombly  to  affirmative  defenses.  See  Joseph  A.  Seiner, 

Plausibility Beyond the Complaint, 53 Wm. & Mary L. Rev. 987 (2012). One opposes 

applying Twombly to affirmative defenses. See Justin Rand, Tightening Twiqbal: Why 

Plausibility  Must  Be  Confined  to  the  Complaint,  9  Fed.  Cts.  L.  Rev.  79  (2016).  One 

proposes a “middle‐ground approach.” See Note, Nathan Pysno, Should Twombly 

and Iqbal Apply to Affirmative Defenses?, 64 Vand. L. Rev. 1633, 1670 (2011); see also 

2 Moore’s Federal Practice § 12.37[4] (3d ed. 2018) (“If a plaintiff files a motion to 

strike  one  or  more  defenses,  the  better  view  is  that  the  plausibility  standard  of 

Twombly  does  not  apply  in  judging  the  adequacy  of  the  defendant’s  pleaded 

defenses, although there is some authority to the contrary.” (footnote omitted)); 5 

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1274 (3d ed. 

2018)  (taking  no  position  on  whether  Twombly  applies  to  pleading  affirmative 

defenses). 

       We  conclude  that  the  plausibility  standard  of  Twombly  applies  to 

determining  the  sufficiency  of  all  pleadings,  including  the  pleading  of  an 

affirmative defense, but with recognition that, as the Supreme Court explained in 

Iqbal,  applying  the  plausibility  standard  to  any  pleading  is  a  “context‐specific” 




                                                  11 
        
task. 556 U.S. at 679.9 The Court described the context of Iqbal as one “where we 

are impelled to give real content to the concept of qualified immunity for high‐

level  officials  who  must  be  neither  deterred  nor  detracted  from  the  vigorous 

performance of their duties.” 556 U.S. at 686. 

       The  key  aspect  of  the  context  relevant  to  the  standard  for  pleading  an 

affirmative  defense is  that  an affirmative  defense,  rather  than  a  complaint,  is  at 

issue. This is relevant to the degree of rigor appropriate for testing the pleading of 

an  affirmative  defense.  The  pleader  of  a  complaint  has  the  entire  time  of  the 

relevant statute of limitations to gather facts necessary to satisfy the plausibility 

standard. By contrast, the pleader of an affirmative defense has only the 21‐day 

interval to respond to an original complaint, see Fed. R. Civ. P. 12(a)(1)(A)(i), the 

21‐day  interval  to  amend,  without  court  permission,  an  answer  that  requires  a 

responsive pleading, see Fed. R. Civ. P. 15(a)(1)(B), or the 14‐day interval to file a 

required response to an amended pleading that makes a new claim, see Fed. R. Civ. 

P. 15(a)(3).10 That aspect of the context matters. In addition, the relevant context 


                                                                   
       9  The Court described the context of Iqbal as one “where we are impelled to give 
real  content  to  the  concept  of  qualified  immunity  for  high‐level  officials  who  must  be 
neither deterred nor detracted from the vigorous performance of their duties.” 556 U.S. 
at 686. 
        10  If  a  plaintiff’s  amended  pleading  only  amends  a  claim  previously  made,  the 

defendant, though obliged to respond, could usually have had the interval between the 
                                                                      12 
        
will  be  shaped  by  the  nature  of  the  affirmative  defense.  For  example,  the  facts 

needed to plead a statute‐of‐limitations defense will usually be readily available; 

the facts needed to plead an ultra vires defense, for example, may not be readily 

known to the defendant, a circumstance warranting a relaxed application of the 

plausibility standard. 

       The  second  factor  identified  in  McCaskey  needs  no  revision.  There  is  no 

dispute that  an affirmative  defense  is  improper and  should  be  stricken  if  it  is  a 

legally insufficient basis for precluding a plaintiff from prevailing on its claims. 

       Whether the third of the McCaskey factors, prejudice, should be a basis for 

dismissing or opposing the addition of an otherwise valid affirmative defense will 

normally  depend  on  when  the  defense  is  presented.  A  factually  sufficient  and 

legally  valid  defense  should  always  be  allowed  if  timely  filed  even  if  it  will 

prejudice the plaintiff by expanding the scope of the litigation. A defendant with 

such a defense is entitled to a full opportunity to assert it and have it adjudicated 

before a plaintiff may impose liability. See Lucente v. International Business Machines 

Corp.,  310  F.3d  243,  260  (2d  Cir.  2002).  On  the  other  hand,  prejudice  may  be 

considered and, in some cases, may be determinative, where a defense is presented 

                                                                   
plaintiff’s  first  and  amended  complaints  to  amend  its  original  answer  to  include 
affirmative defenses. 
                                                                      13 
        
beyond  the  normal  time  limits  of  the  Rules,  especially  at  a  late  stage  in  the 

litigation, and challenged by a motion to dismiss or opposed by opposition to a 

Rule 15(a) motion. See Anderson v. National Producing Co., 253 F. 2d 834, 838 (2d Cir. 

1958)  (motion  made  on  eighth  day  of  trial  to  amend  answer  to  add  affirmative 

defense properly denied). 

       With these considerations in mind, we consider the District Court’s ruling 

in  this  case.  Granting  in  part  a  motion  by  GEOMC,  the  District  Court  struck 

Calmare’s  sixth  and  seventh  affirmative  defenses  asserted  in  its  answer  to 

GEOMC’s second amended complaint. The sixth defense alleged that GEOMC’s 

damages  were  caused  by  its  own  negligence;  the  seventh  defense  alleged  that 

GEOMC  failed  to  join  a  necessary  party.  Although  the  District  Court  had 

permitted  Calmare  to  file  this  answer,  the  Court  had  cautioned  that  Calmare’s 

answer would be subject to a motion to strike by GEOMC. The Court stated that 

these  defenses  “introduce  vague  allegations  regarding  the  actions  of  unnamed 

third parties, raising concerns of both legal sufficiency and prejudice to GEOMC.” 

GEOMC, 2016 WL 6122930, at *5. 


       Striking  these  two  affirmative  defenses  was  within  the  District  Court’s 

discretion. The sixth defense lacked any indication of what conduct by GEOMC or 


                                                14 
        
others  might  have  been  a  defense  to  the  breach  of  contract  claim  added  by  the 

second amended complaint. The seventh defense lacked any indication of which 

party needed to be joined or why. Calmare needed to support these defenses with 

some  factual  allegations  to  make  them  plausible.  Moreover,  both  affirmative 

defenses  were  presented  at  a  late  stage  of  the  litigation.  Although  the  defenses 

were presented soon after GEOMC filed its second amended complaint, they were 

not aimed at the one new cause of action in that complaint but sought to challenge 

claims made nearly a year earlier in the first amended complaint. Expanding the 

litigation at that stage would have been prejudicial to GEOMC. 


II. Striking Calmare’s Counterclaims 

       We next turn to the District Court’s ruling striking five of Calmare’s new 

counterclaims in its amended answer responding to GEOMC’s second amended 

complaint.  Because  of  the  variety  of  district  court  rulings,  both  procedural  and 

substantive,  on  new  counterclaims,  we  consider  both  the  content  of  a  new 

counterclaim in an amended answer responding to an amended complaint and the 

procedures for presenting and  challenging such a counterclaim.11 




                                                                   
         We  have  no  need  to  consider  Rule  13’s  distinction  between  compulsory  and 
       11

permissive counterclaims. See Fed. R. Civ. P. 13(a), (b). 
                                                                      15 
        
       As to content, a new counterclaim, like all pleadings, must conform to the 

pleading  requirements  of  Twombly  and  Iqbal.  See  2  Moore’s  Federal  Practice, 

§ 12.34[1][a]  (3d  ed.  2018);  6  Wright  &  Miller  §  1407  (3d  ed.  2018).  The  closer 

question is whether a new counterclaim may respond as broadly as one included 

in an answer to an original complaint or whether it must respond only to the new 

allegations  of  an  amended  complaint.  This  is  an  issue  that  remains  unresolved, 

like other aspects of asserting amended counterclaims. See Christians of California, 

Inc. v. Clive Christian Furniture Ltd., No. 13 CIV. 275 (LTS)(JCF), 2014 WL 982889, 

at  *2  (S.D.N.Y.  Mar.  11,  2014)  (“courts  in  this  Circuit  have  adopted  different 

approaches”); Southern New England Telephone Co. v. Global NAPS, Inc., No. CIVA 

3:04‐CV‐2075 JCH, 2007 WL 521162, at *1 (D. Conn. Feb. 14, 2007) (“a matter that 

remains unsettled in the Second Circuit”); Pereira v. Cogan, No. 00 CIV. 619 (RWS), 

2002  WL  1822928,  at  *2  (S.D.N.Y.  Aug.  7,  2002);  3  Moore’s  Federal  Practice  §§

13.30[4], 15.17[6] (3d ed. 2018) (“case law . . . all over the map”).12 


                                                                   
          Four  approaches  to  the  issue  have  been  identified  for  new  counterclaims 
       12

asserted  in  an  amended  answer  that  responds  to  an  amended  complaint.  A  so‐called 
“narrow  approach”  3  Moore’s  Federal  Practice  §  15.17[6],  suggests  that  a  new 
counterclaim  “had  to  be  tailored  specifically  to  address  the  amendments  in  the 
complaint,” id. A so‐called “permissive approach,” id. suggests that new counterclaims 
may be included in an amended answer “without leave of court, regardless of the nature 
of the amended complaint,” id. A so‐called “moderate approach,” id., suggests that new 
counterclaims  may  be  filed  “without  seeking  permission  if  the  amended  complaint 
                                                                      16 
        
       We think resolution of this issue depends on how far into the litigation the 

new counterclaim is asserted. If an amended answer with a new counterclaim is 

presented at an early stage of the litigation, the new counterclaim may normally 

be as broad as those filed in response to an original complaint. At a late stage of 

the litigation, however, a new counterclaim that raises issues beyond the scope of 

the  new  claims  made  in  the  most  recent  amended complaint  will  usually  cause 

escalating  prejudice  to  the  counterdefendant  and  undue  expansion  of  litigation 

that  the  court  is  charged  with  managing;  for  those  reasons  a  new  counterclaim 

should  normally  not  be  permitted  if  it  exceeds  the  scope  of  the  plaintiff’s  new 

claims.  “As  a  general  rule,  the  risk  of  substantial  prejudice  increases  with  the 

passage of time.”  6 Wright & Miller, § 1488. Although “leave to amend ‘shall be 

freely given,’” Foman v. Davis, 371 U.S. 178, 182 (1962) (quoting Rule 15(a)), Foman 

qualifies that advice by adding “[i]n the absence of  . . . undue prejudice,” id.;13 see 

                                                                   
changes the theory or scope of the case,” id., but such counterclaims “must be those that 
respond  to  new  allegations  in  the  amended  complaint,”  id.  Finally,  a  so‐called  “Bern 
approach,” id., suggests that courts considering whether new counterclaims may be filed 
should “simply apply normal Rule 15(a) standards, in all their flexibility,” id.; see Bern 
Unlimited, Inc. v. Burton Corp., 25 F. Supp. 3d 170, 178‐79 (D. Mass. 2014). 
        
       13 Cf. Telecom International America, Ltd. v. AT&T Corp., 280 F.3d 175, 200 (2d Cir. 
2001) (stating broadly that a validly asserted counterclaim, presented within the normal 
time  limits  applicable  to  an  amended  answer,  should  not  be  rejected  because  of 
prejudice). However, the counterclaim at issue in that case, although filed in an amended 
answer to an amended complaint, was not a new counterclaim; it had been filed in the 
                                                                      17 
        
McCarthy  v.  Dun  & Bradstreet  Corp.,  482 F.3d  184, 200  (2d  Cir.  2007)  (“A  district 

court has discretion to deny leave [to amend] for good reason, including . . . undue 

prejudice to the opposing party.”). And, as Foman points out, amended pleadings, 

which include new counterclaims, can also be rejected because of “undue delay, 

bad faith or dilatory motive.” 371 U.S. at 182.

       As to procedure for presenting a new counterclaim, most attempts to amend 

an  answer  to  include  a  new  counterclaim  require  permission  of  the  court  or 

consent of the parties. See Fed. R. Civ. P. 15(a)(2). The only exceptions occur when 

a  counterclaimant  seeks  to  amend  its  answer  within  21  days  after  serving  its 

original answer, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service upon 

it of (1) a required responsive pleading, e.g., an answer to a counterclaim, or (2) a 

motion under Rule 12(b), (e), and (f), see Fed. R. Civ. P. 15(a)(1)(B). And attempts 

to amend an answer to include a new counterclaim after an amended complaint 

that requires a response has been filed must be made within 14 days after service 

of the amended complaint. See Fed. R. Civ. P. 15(a)(3).14 


                                                                   
defendant’s answer to the plaintiff’s original complaint. See Telecom International America, 
Ltd. v. AT&T Corp., 187 F.R.D. 492, 494 (S.D.N.Y. 1999). 
        14 The apparent discrepancy between the 21‐day interval of Rule 15(a)(1)(B) and 

the 14‐day interval of Rule 15(a)(3) will not inevitably arise. Rule 15(a)(3) sets a 14‐day 
limit only for a “required response to an amended pleading.” Rule 15(a)(1)(B) sets a 21‐
day  interval  in  which  a  party  may  amend  its  pleading  “as  of  course,”  i.e,  without  the 
                                                                      18 
        
       The proper procedure to challenge a new counterclaim filed in response to 

an amended complaint depends on the procedure used by the counterclaimant. If 

the counterclaimant files a Rule 15 motion to amend its answer to include a new 

counterclaim,  the  counterdefendant  can  oppose  that  motion.  But  if  a 

counterclaimant  files  an  amended  answer  that  includes  a  new  counterclaim 

without  seeking  court  permission  under  Rule  15(a)(2),  thereby  denying  the 

counterdefendant an opportunity to oppose a counterclaimant’s Rule 15 motion, 

the proper motion for the counterdefendant to use depends on what appears on 

the face of the pleadings or in the record. 

       In  the  analogous  situation  where  a  claim  or  counterclaim  is  alleged  to  be 

barred by a statute of limitations, the Eleventh Circuit has helpfully explained that 

“[w]hile a statute of limitations defense may be raised on a motion to dismiss for 

failure to state a claim for which relief can be granted under Fed. R. Civ. P. 12(b)(6), 

see  Mann  v.  Adams  Realty  Co.,  556  F.2d  288  (5th  Cir.  1977),  when  the  complaint 

shows on its face that the limitations period has run, Mooney v. Tallant, 397 F. Supp. 



                                                                   
court’s  or  the  opponent’s  permission.  Thus,  the  14‐day  interval  shortens  the  21‐day 
interval  only  where  a  defendant,  responding  as  required  to  a  plaintiff’s  amended 
complaint, elects to include in its amended answer a new counterclaim, because that new 
counterclaim is a pleading “to which a responsive pleading is required,” Fed. R. Civ. P. 
15(a)(1)(B), i.e., the plaintiff/counterdefendant’s answer.  
                                                                      19 
        
680 (N.D. Ga. 1975), the defect may be raised by motion for summary judgment 

where the alleged failure to comply with the statute of limitations does not appear 

on the face of the complaint.” Avco Corp. v. Precision Air Parts, Inc., 676 F.2d 494, 

495 (11th Cir. 1982); see Ellul v. Congregation of Christian Bros., 774 F.3d 791, 798 n.12 

(2d Cir. 2014) (Rule 12(b)(6) motion proper where facts appear on face of pleading); 

Chicago Building Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613‐14 (7th Cir. 

2014) (same); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (same). 

       Similarly, if a new counterclaim raising issues beyond the scope of the most 

recent  amended  complaint  is  filed  so  late  in  the  litigation  that  it  will  cause 

prejudice  to  the  counterdefendant  or  unduly  expand  the  litigation,  the  new 

counterclaim  may  be  challenged  (1)  by  a  Rule  12(b)(6)  motion  if  relevant 

undisputed facts appear on the face of the pleadings or in the record, (2) by a Rule 

56 motion if relevant undisputed facts can be presented by affidavit, or (3) by an 

answer under Rule 8(c) if relevant facts are in dispute. Rule 12(f), which authorizes 

a  motion  to  strike  an  insufficient  defense  or  improper  material  in  a  pleading 

should not be used to dismiss the counterclaim. See Day v. Moscow, 955 F.2d 807, 

811 (2d Cir. 1992); 2 Moore’s Federal Practice § 12.37[3] (3d ed. 2018); 5C Wright 

& Miller, § 1380, at n.5 (3d ed. 2018). 



                                                20 
        
      In  ruling  on  a  motion  to  dismiss  a  new  counterclaim,  a  district  court  can 

either assess the new counterclaim’s legal sufficiency or exercise the discretion the 

court would have been entitled to use if the counterclaimant had moved under 

Rule 15 to file the new counterclaim. 

      In the pending case, GEOMC’s use of a Rule 12(f) motion to strike Calmare’s 

new  counterclaims  (as  distinguished  from  striking  matter  in  them)  was 

procedurally improper. See Day, 955 F.2d at 811. But GEOMC should not be faulted 

for abiding by the District Court’s novel ruling that permitted Calmare’s amended 

answer,  with  the  new  counterclaims,  to  be  filed,  subject  to  GEOMC’s  filing  a 

motion  to  strike  the  counterclaims.  Although  this  procedure  was  improper,  the 

District Court’s ruling on GEOMC’s motion to strike Calmare’s new counterclaims 

was the functional equivalent of a ruling on Calmare’s motion to amend its answer 

under  Rule  15  to  include  the  new  counterclaims  in  an  amended  answer  to 

GEOMC’s second amended complaint. We will therefore consider the dismissal 

ruling on its substantive merits. 

      Because the second amended complaint, filed late in the litigation, added 

only a claim for breach of contract, the new counterclaims were properly tested in 

relation only to that claim. Calmare’s new counterclaims endeavored to respond 



                                                21 
       
to  matters  beyond  the  scope  of  that  added  claim.  The  first  new  counterclaim 

alleged that GEOMC breached a 2007 license by entering into an agreement with 

Radiant Health Management Corp. (“Radiant”), an entity not in the litigation up 

to that point. The second and sixth alleged that GEOMC tortiously interfered with 

the  2007  License  by  its  interactions  with  Radiant.  The  fifth  alleged  that  the 

previous  allegations  concerning  Radiant  constituted  unfair  competition  in 

violation of the Lanham Act and state law. The third alleged that GEOMC should 

have  known  that  Calmare’s  CEO  lacked  authority  to  execute  the  Security 

Agreement and that the Agreement was unenforceable. 


      The  District  Court  rejected  the  four  counterclaims  concerning  Radiant  on 

the ground of prejudice, stating that these counterclaims would “greatly expand 

the relatively narrow scope of this case” and “substantially increase[e] the cost and 

time  required  to  litigate  this  matter”  by  adding  “contractual  agreements  and 

numerous third parties not named” in the lawsuit. GEOMC, 2016 WL 6122930, at 

*6.  The  Court  rejected  the  third  counterclaim  because  it  “does  not  include  any 

factual allegations that would support this claim, nor does it describe a legal basis 

for the damages sought.” Id. at *5. Rejecting the counterclaims concerning Radiant 

was within the District Court’s discretion because, at a late stage of the case, their 


                                               22 
       
presentation  would  have  prejudicially  expanded  the  litigation,  and  the  third 

counterclaim was properly rejected as factually and legally deficient. 


                                        Conclusion 


      The ruling striking Calmare’s two affirmative defenses and rejecting its five 

counterclaims is affirmed. The case is remanded for further proceedings consistent 

with a summary order filed this day. 




                                            23